DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended; support for claim 1 can be found in original claim 2.
Claims 5 and 6 have been added.
Claims 1-6 are currently pending and have been examined on the merits in this office action.

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive.
Applicant alleges Chorian, Uchida, and Veejay Plastic fail to disclose the feature of “wherein the first metal portion and second metal portion has a plurality of slits into which the plurality of second metal portions are inserted” (see Remarks Pages 5-7).
However, this limitation was not in original claim 1 but in original claim 2 and teaching reference Park was used to teach in this limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant alleges Park only construes a single groove and does not teach or suggest a plurality of grooves (see Remarks Page 8).
The Office respectfully disagrees.
Chorian disclosed a battery module including a plurality of second metal portions (see NonFinal Office Action page 3). Park taught a battery module including a groove (slit) in which a plate is inserted to make manufacturing more convenient (see NonFinal Office Action page 6). One of ordinary skill in the art would recognize a groove (slit) could be used with each second metal portion of Chorian in order to make manufacturing easier and therefore, because there is a plurality of second metal portions there would be plurality of grooves (slits).
The rejection is maintained. 
Applicant alleges Chorian’s disclosed thermal interface material would separate the fin and the thermal plate, therefore it would prevent the fin from entering slits added into the thermal plate (see Remarks Page 8). Applicant further alleges modifying Chorian with slits would destroyed Chorian’s goal of electrically insulating the fins by way of the thermal interface material (see Remarks Pages 8-9).
The Office respectfully disagrees.
The office used an embodiment disclosed by Chorian wherein “the fin 70 is directly attached to the thermal plate 76” see NonFinal Office Action page 3). One of ordinary skill in the art would recognize that if the fin is directly attached to the thermal plate then there would be no thermal interface material disposed in 
The rejection is maintained.
Applicant' s arguments with respect to claims 1-4 have been considered but are moot due to the amendment to the claims. 
The previous rejection has been submitted below with edits to reflect the amendment to the claims and the newly added claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al (US 20160064783 A1) in view of Uchida (US 20120141861 A1) further in view of NPL: Veejay Plastic (What is Insert Molding? Why is it Important?) as applied to claim 1, and even further in view of Park et al (US 20140315070 A1).
Regarding claim 1, Chorian discloses a battery module (traction battery assembly 100 in Fig. 3 including adjacent battery arrays described as battery array 54 in Fig. 2, “FIG. 2 is an exploded view of a cell array of a traction battery assembly. FIG. 3 is a perspective view of an assembled traction battery assembly having two adjacent cell arrays.” [0007], [0008]) comprising a plurality of battery cells each having an electrode at one end (battery array 54 in Fig. 2, further shown as two adjacent battery arrays 102 and 108 in Fig. 3), a cell accommodating portion (traction 
Chorian discloses the cell accommodating portion (64) is made of molded plastic ([0023]), but does not disclose the cell accommodating portion (64) and the insert portion (rails) are made of resin.
Uchida teaches a battery module comprising a first cap and a second cap working as an electrical cell cover ([0035]). Uchida teaches when a material such as resin is used to form the caps, they may be efficiently formed by molding ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Uchida within the battery module of Chorian and provided the cell accommodating portion and the insert portion to be made of resin 
Further, while modified Chorian discloses the cell accommodating portion and the insert portion can be efficiently formed by molding, modified Chorian does not disclose the resin insert portion is formed by insert molding at least the upper surface of the first metal portion and the plurality of second metal portions. 
Veejay Plastic teaches that insert molding is an industrial process, which makes use of modern injection molding technology (Page 1). Veejay Plastic teaches insert molding increases design flexibility (allows virtually unlimited configurations), reduces assembly and labor costs (combines a number of components with thermoplastic), increases reliability (as every part is firmly held in thermoplastic, an insert molded component averts loosening of parts, improper terminations, misalignment, and other problems… thermoplastic resin also offers enhanced resistance to vibration and shock), and reduces size and weight (eliminates the need of connectors and fasteners and combines the physical strength of metal inserts and resin, Page 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Veejay Plastic within the battery module of modified Chorian and provided the resin insert portion to be formed by insert molding at least the upper surface of the first metal portion and the plurality of second metal portions with the expectation that it would provide reduced assembly and labor costs, increased reliability, and reduce the size and weight of the battery module.

Park teaches a housing (120b in Fig. 4) of a battery module including a groove (125b in Fig 4) that is a long slit and a reinforcing plate (122b in Fig. 4, [0051]). Park teaches the reinforcing plate can be inserted into the groove in a downward direction and this makes the manufacturing process of the housing more convenient ([0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Park within the battery module of modified Chorian and provided a plurality of slits in the first metal portion in which the plurality of second metal portions are inserted in order to make the manufacturing of the battery module more convenient. 
Further, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Regarding claim 2-3, modified Chorian discloses all of the limitations of claim 1 as set forth above. Modified Chorian discloses wherein the first metal portion (thermal plate 76 in Fig. 2, thermal plate 128 in Fig. 3) is a metal plate and the plurality of second metal portions are separate metal thin plates (fin 70 in Fig. 2, fins 114 and 118 in Fig. 3, the limitation “separate metal thin plates” is drawn to the embodiment such as in Fig. 3 when traction battery assembly 100 is made of a plurality of battery arrays such as 54 and a fin is provided for each battery array, [0024]-[0027]). Modified Chorian further discloses wherein the first metal portion (76, claim 3, [0027]). 
It would have been obvious to form the second metal portions to be thinner than the first metal portion in order to save on material costs and save space within the battery module of modified Chorian because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 5, modified Chorian discloses all of the limitations of claim 1 as set forth above. Modified Chorian discloses wherein the plurality of battery cells has at least a first row of battery cells and a second row of battery cells, the first row and the second row extend in a left-right direction, in which the left-right direction is orthogonal to a height direction of the battery module, and a second metal portion, of the plurality of second metal portions, is disposed between a pair of battery cells in the first row and between a pair of battery cells in the second row (as shown in annotated Chorian Fig. 2 and 3 below).


    PNG
    media_image1.png
    680
    1200
    media_image1.png
    Greyscale

Annotated Chorian Figs. 2-3

Regarding claim 6, modified Chorian discloses all of the limitations of claim 1 as set forth above. Modified Chorian discloses wherein the first metal portion (thermal plate 76 in Fig. 2, thermal plate 128 in Fig. 3) is a rectangular metal plate having a plurality of sides extending away from the upper surface (as shown in annotated Chorian Fig. 3 below).

    PNG
    media_image2.png
    427
    750
    media_image2.png
    Greyscale

Annotated Chorian Fig. 3

While Chorian does not disclose each of the sides has a stepped shape, this is merely a change in the form or shape of the first metal portion and changing the form or shaped of the first metal portion would not change the predictable function of the first metal portion for cooling the battery cells. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form or shape of the first metal portion in order to provide each of the sides to have a stepped shape because the change in form 
 Modified Chorian utilized the teaching of Veejay Plastic and provided the resin insert portion to be formed by insert molding at least the upper surface of the first metal portion and the plurality of second metal portions with the expectation that it would provide reduced assembly and labor costs, increased reliability, and reduce the size and weight of the battery module.
While modified Chorian does not disclose the resin insert portion covers the stepped shape of each of the sides, this is merely a change of form or shape of the resin insert portion by insert molding at least the upper surface of the first metal portion and the plurality of second metal portions, and the stepped shape of each of the sides. This change of form or shape would not change the predictable function of the first metal portion for cooling the battery cells nor would it stop the predicted benefits of the resin insert portion being formed by insert molding (such as reduced assembly and labor costs and increased reliability). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form or shape of the resin insert portion in order to provide the resin insert portion to cover the stepped shape of each of the sides because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al (US 20160064783 A1) in view of Uchida (US 20120141861 A1) further in view of NPL: Veejay Plastic (What is Insert Molding? Why is it Important?) further in view of Park et al (US 20140315070 A1) as applied to claim 3, and even further in view of Bourke et al (US 20070087266 A1).
Regarding claim 4, modified Chorian discloses all of the limitations of claim 3 as set forth above. Modified Chorian discloses a battery pack (battery pack 24 in Fig. 1, “A traction battery or battery pack 24 stores energy that can be used by the electric machines 14, as well as other vehicle accessories having an electrical load.”, [0015]) comprising the battery module (100) described in claim 3, however, modified Chorian does not disclose a case accommodating the battery module and a cover covering the case.
Bourke teaches a system cover (130 in Fig. 1B) that provides protection from various elements, such as water and dust, and a system case (housing 102 in Fig. 1B) with a module battery system secured within ([0043], [0048]). Bourke teaches the system cover preferably creates a seal with the system housing, wherein the seal prevents the transfer of gases or moisture ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Bourke within the battery pack of modified Chorian in order to provide a case accommodating the battery module and a cover covering the case with the expectation that the battery pack would be able to prevent the transfer of gases or moisture, and battery module would be protected from water and dust.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/M.G.B./Examiner, Art Unit 1729   

/Maria Laios/Primary Examiner, Art Unit 1727